DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2020/0247160) and further in view of La Vos Peter (EP 3025991).
With regard to claim 1, Yamazaki discloses a recording device (110) [printing apparatus; Para. 0038; Fig. 1] comprising:
a transport unit (128, 129) [sending unit & winding unit; Para. 0039] configured to transport a medium (P) [Para. 0039] along a transport path [path from sending unit (128) to winding unit (129); Para. 0039];
a recording unit (131) [print head; Para. 0047] configured to perform recording on the medium transported;
a wrinkle forming mechanism (127) [driven roller; Para. configured to form a wrinkle at a portion of the medium on the transport path before recording is performed;
a detection unit (140) [sonic sensor; Para. 0047] configured to detect a state of the wrinkle; and
a control unit (150) [Para. 0046].
Yamazaki does not disclose wherein the control unit is configured to calculate a rigidity characteristic of the medium based on detection data of the detection unit.
However, La Vos Peter teaches a control unit (300) acquires media characteristics for a sheet such as measuring stiffness of a sheet measured based on the bending angle. [Para. 0017, 0031]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to calculate a rigidity characteristic of the medium of Yamazaki’s recording device in order to control air flow directed onto a process side of a sheet. [La Vos Peter – Abstract]
With regard to claim 5, Yamazaki’s modified recording device discloses all the limitations of claim 1, and Yamazaki also discloses comprising a storage unit (154) [RAM; Para. 0091] in which a data table where a printing parameter is associated with the rigidity characteristic is stored, and the control unit is configured to derive the printing parameter corresponding to the calculated rigidity characteristic.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2020/0247160) in view of La Vos Peter (EP 3025991) as applied to claim 1 above, and further in view of Takai (JP 2020-011787).
With regard to claim 2, Yamazaki’s modified recording device discloses all the limitations of claim 1, Yamazaki also discloses wherein the detection unit includes a sensor (140) [sonic sensor; Para. 0047] configured to detect a dimension, but does not disclose wherein the detection unit is configured to detect a height dimension of a portion where the wrinkle is formed.
However, Takai teaches a detection unit (120) configured to detect a height dimension (H) of a portion where a wrinkle (22) [fold] is formed [detecting unit calculates fold height of fold].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the detection unit of Yamazaki to detect the height dimension of a portion where the wrinkle is formed in order to determine whether the fold height exceeds the threshold.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2020/0247160) in view of La Vos Peter (EP 3025991) as applied to claim 1 above, and further in view Hongo (US 2012/0235929).
With regard to claim 3, Yamazaki’s modified recording device discloses all the limitations of claim 1, and Yamazaki also discloses wherein the detection unit includes a sensor (140) [sonic sensor; Para. 0047] configured to detect a dimension, but does not disclose being configured to detect a width dimension, in a prescribed direction of the medium, of a portion of the medium where the wrinkle is formed.
However, Hongo teaches a mechanism for determining a degree of wrinkles of paper (a length) [Para. 0052].  
It would have been  configured to one having ordinary skill in the art at the time the invention was made to configured the detection unit of Yamazaki to detect a width dimension, in a prescribed direction of the medium, of a portion of the medium where the wrinkle is formed in order to determine whether the degree of wrinkles in in excess of a preset threshold to prevent the occurrence of a jam.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2020/0247160) in view of La Vos Peter (EP 3025991) as applied to claim 1 above, and further in view Taga (JP 2006-084595).
With regard to claim 4, Yamazaki’s modified recording device discloses all the limitations of claim 1, and Yamazaki also discloses wherein the detection unit includes a sensor (140) [sonic sensor; Para. 0047] configured to detect a contact pressure, but does not disclose being configured to detect a contact pressure when the sensor is brought into contact with a top portion of the wrinkle.
However, Taga teaches a detection unit includes a sensor [contact-type sensor] configured to detect a contact pressure when the sensor is brought into contact with a top portion of a wrinkle [See Tech-Problem]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a sensor configured to detect a contact pressure in the recording device of Yamazaki such that if the contact pressure is too large a paper jam can be prevented.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2020/0247160) in view of La Vos Peter (EP 3025991) as applied to claim 1 above, and further in view of Chike (JP 2019-141830)
With regard to claim 6, Yamazaki’s modified recording device discloses all the limitations of claim 1, but does not disclose wherein the wrinkle forming mechanism is configured to form the wrinkle at a portion of the medium on the transport path by generating a difference in transport speed of the medium transported. 
However, Chike teaches a faster or slower conveyance speed of a recording medium by a pair of conveyance members than the conveyance speed of the recording medium in the coating nip, bends or slightly waves the recording medium between the pair of conveyance members and the coating nip. [Aspect 1: Para. 1 & 2]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the wrinkle forming mechanism of Yamazaki to form a wrinkle by generating a difference in transport speed of the medium transported in order to prevent printing unevenness.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2020/0247160) in view of La Vos Peter (EP 3025991) as applied to claim 1 above, and further in view Kakimoto (JP 2016-23061).
With regard to claim 7, Yamazaki’s modified recording device discloses all the limitations of claim 1, Yamazaki also discloses wherein the wrinkle forming mechanism includes:
a support unit (126) configured to support the medium in the transport path.
Yamazaki modified does not disclose a suction mechanism configured to suction the medium supported by the support unit toward the support unit side, and the wrinkle forming mechanism is configured to form the wrinkle at a portion of the medium on the support unit by generating, by the suction mechanism, a difference in suction force applied to the medium.
However, Kakimoto teaches a suction mechanism (27) configured to suction the medium supported by the support unit toward the support unit side, [Fig. 3] and the wrinkle forming mechanism is configured to form the wrinkle at a portion of the medium on the support unit by generating, by the suction mechanism, a difference in suction force applied to the medium [Step S4].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the recording device of Yamazaki with a suction mechanism in order to improve inspection accuracy. [Kakimoto-Abstract]  
In addition, it would have been obvious to configure the wrinkle forming mechanism of Yamazaki to form a wrinkle at a portion of the medium on the support unit by generating, by the suction mechanism, a difference in suction force applied to the medium in order to eliminate floating. [Kakimoto-Abstract]

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 2017/0032301) in view of Yamazaki (US 2020/0247160) and further in view of La Vos Peter (EP 3025991).
With regard to claim 8, Marshall discloses an information processing system configured to achieve communication between a recording device (104) [printer; Fig. 1] and a maintenance service providing unit (103c), wherein the maintenance service providing unit includes:
a second communication unit (308d) [Fig. 3C] configured to communicate with the recording device [Fig. 1];
a storage unit (306d) [Fig. 3C] in which a data table where a printing parameter is associated with a rigidity characteristic is stored; and
a second control unit (304d) [Fig. 3C].
However, Marshall does not disclose the recording device includes: 
a transport unit configured to transport a medium along a transport path; a recording unit configured to perform recording on the medium transported; a wrinkle forming mechanism configured to form a wrinkle at a portion of the medium on the transport path; a detection unit configured to detect a state of the portion of the medium where the wrinkle is formed; a first communication unit configured to communicate with the maintenance service providing unit; and a first control unit, wherein the first control unit is configured to transmit detection data detected by the detection unit to the maintenance service providing unit, and the second control unit is configured to calculate the rigidity characteristic of the medium based on the received detection data, to derive the printing parameter corresponding to the calculated rigidity characteristics, and to transmit the derived printing parameter to the recording device.
However, Yamazaki teaches a recording device (110) [printing apparatus; Para. 0038; Fig. 1] includes:
a transport unit (128, 129) [sending unit & winding unit; Para. 0039] configured to transport a medium (P) [Para. 0039] along a transport path [path from sending unit (128) to winding unit (129); Para. 0039];
a recording unit (131) [print head; Para. 0047] configured to perform recording on the medium transported;
a wrinkle forming mechanism (127) [driven roller; Para. configured to form a wrinkle at a portion of the medium on the transport path before recording is performed;
a detection unit (140) [sonic sensor; Para. 0047] configured to detect a state of the wrinkle; and
a first control unit (150) [Para. 0046].
In addition, La Vos Peter teaches a control unit (300) acquires media characteristics for a sheet such as measuring stiffness of a sheet measured based on the bending angle. [Para. 0017, 0031]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to calculate a rigidity characteristic of the medium of Yamazaki’s recording device in order to control air flow directed onto a process side of a sheet. [La Vos Peter – Abstract]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853